DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Stewart discloses a mechanical slot machine reel having four viewable front symbol positions, wherein the symbols are printed onto the reel. 
Kitamura et al. discloses a reel band for gaming machine, wherein the reel band which is attached to a rotatable reel of a gaming machine includes a base sheet, a light reflecting sheet  which has a reflecting surface reflecting light from a front surface side and is superimposed on the base sheet, and a light diffusing sheet which has a light refracting surface, which transmits light and refracts light to be transmitted in multiple directions, and is superimposed on the light reflecting sheet. 
Jo discloses gaming device display having a digital image and silkscreen color, wherein the gaming device selectively enables light to shine through the reel strip and enables the light to pass through the layers to display the reel symbols.
Baker et al. discloses a strip of a gaming device, wherein the strip includes a medium and a photographically created multicolor image on one side of the medium.  A silkscreen ink layer is provided on the other side of the medium.  The ink defining at least one halftone producing hole array.  The multicolor image and the hole array are both computer created and downloaded to a photo imager.  The photo image of the hole array is used to create a screen that produces a 
Brewer et al. discloses a variable strip for mechanical reel gaming device, wherein the reel assembly includes a reel configured to rotate, and a reel strip coupled to the reel and including a symbol having a first image and a second image.  The gaming device also includes a light source located within the cabinet and configured to selectively project a light for backlighting the reel strip, wherein the light source has a first mode for projecting the light in a first configuration and a second mode for projecting the light in a second configuration, and a game controller coupled to the cabinet and configured to control the light source.
However, Stewart, Kitamura et al., Jo, Baker, and Brewer does not expressly disclose an elongated strip comprising a front side and a back side: a first layer comprising a coat of: a base color inkjet printed on the back side of the elongated strip with spaced apart openings for a plurality of non-hidden symbols of the reel strip; a second layer comprising a coat of: a first color inkjet printed on the back side of the elongated strip in the spaced apart openings of the first layer for the non-hidden symbols, and a second color inkjet printed on the first layer at an area of a hidden symbol of the reel strip; and a third layer comprising a coat of: a first amount of the base color inkjet printed on the first color of the second layer for the non-hidden symbols, and not printed on the second color for the hidden symbol, and a second lesser amount of the base color inkjet printed on the second color for the hidden symbol and a fourth layer comprising a coat of: the second opposing color inkjet printed on the second layer and third layer except at areas of the non-hidden symbols and the hidden symbol. Therefore, claims 1- 20 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715